DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-16 and 21-23 are currently pending in this application. Claims 17-20 have been canceled via preliminary amendment.
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification

4.	The disclosure is objected to because of the following informalities:  The specification should contain a section titled “CROSS-REFERENCES TO RELATED APPLICATIONS”: See 37 CFR 1.78 and MPEP § 211 et seq. Appropriate correction is required.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 11/02/2018 and 03/25/2020 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
6.        	The drawings submitted on 11/02/2018 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-4, 7-14, 16 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Hatch et al. US Pub #  2012/0073364.
With regards to claims 1, and 21-23 Hatch et al. US Pub #  2012/0073364 teaches a method, controller, computer program implemented on a controller and wind turbine for identifying a fault in a system of gears in a wind turbine(paragraphs 0001-0002), the method comprising:
determining two or more centre harmonic frequency amplitudes according to vibrations of the system of gears; (paragraphs 0006-0007)
determining a plurality of sideband amplitudes of each of the centre harmonic frequency amplitudes; (paragraphs 0023-0024)
summing the centre harmonic frequency amplitudes to calculate a total centre harmonic frequency amplitude; (paragraphs 0006-0007) while the prior art of record does not appear to explicitly state that the center harmonic frequency amplitude is summed. The prior does teach summing the sideband amplitudes and using this summation along with adjacent center harmonic frequency amplitudes to determine a ratio between the values. Therefore, it would be within reasonable interpretation for one of ordinary skill in the art to conclude that the adjacent center harmonic frequencies are summed in order to correctly calculate the ratio. 
summing each of the sideband amplitudes of the centre harmonic frequency amplitudes to calculate a total sideband amplitude; (paragraphs 0030 & 0035)

Claim 22 additionally includes a wind turbine with a tower, nacelle, rotor and blades (paragraph 0006) It should be noted that a typical wind turbine includes these components.  
Techoryk JR et al. Us 2013/0314694 shows a typical wind turbine configuration (18, 55, 78, paragraph 0184 & figure 1).
With regards to claim 2, Hatch et al. US Pub # 2012/0073364 teaches the centre harmonic frequency amplitudes are centre harmonic tooth mesh frequency amplitudes. (Paragraph 0030)
With regards to claim 3, Hatch et al. US Pub # 2012/0073364 teaches determining a fault within a particular mesh of gears within the system of gears based upon the value indicative of damage for the centre harmonic frequency amplitudes. (paragraphs 0033 & 0042)
	With regards to claim 4, Hatch et al. US Pub # 2012/0073364 teaches a first centre harmonic frequency amplitude of the two or more centre harmonic frequency amplitudes is at a fundamental harmonic frequency for the system of gears. (paragraph 0042) operator selects particular harmonic frequency, so there must be at least two. As it is unclear from applicant’s specification what make fundamental harmonic frequency, the one the operator selects is interpreted as fundamental. 
With regards to claim 5, Hatch et al. US Pub # 2012/0073364 teaches one or more of the two or more centre harmonic frequency amplitudes are at a harmonic of a fundamental harmonic frequency amplitude. (paragraph 0042) operator selects particular harmonic frequency, so there must be at least two. As it is unclear from applicant’s specification what make fundamental harmonic frequency, the one the operator selects is interpreted as fundamental. 


With regards to claim 7, Hatch et al. US Pub #  2012/0073364 teaches determining the value comprises calculating a ratio of the total centre harmonic frequency amplitude and the total sideband amplitude or vice versa. (paragraph 0006)
With regards to claim 8, Hatch et al. US Pub # 2012/0073364 teaches the ratio is compared to a threshold to identify whether a fault is present in the system of gears. (paragraph 0006)
With regards to claim 9, Hatch et al. US Pub # 2012/0073364 teaches repeatedly calculating the ratio while the ratio is within the threshold to obtain a plurality of ratio values.
(paragraphs 0031 &0037)
With regards to claim 10, Hatch et al. US Pub # 2012/0073364 teaches a ratio value is calculated that is outside the threshold, outputting data indicating that a fault has been identified in the system of gears. (paragraph 0033)
With regards to claim 11, Hatch et al. US Pub # 2012/0073364 teaches repeatedly calculating the ratio for a predetermined period of time to obtain a plurality of ratio values. (paragraphs 0031 &0037)
With regards to claim 12, Hatch et al. US Pub # 2012/0073364 teaches the ratio values are used to track the progression of a fault. (paragraph 0034) (abstract)
With regards to claim 13, Hatch et al. US Pub # 2012/0073364 teaches the fault is tracked by comparing each successively calculated ratio value with a threshold value. (paragraph 0034) (abstract)
With regards to claim 14, Hatch et al. US Pub # 2012/0073364 teaches each ratio value of the plurality of ratio values with one or more other ratio values of the plurality of ratio values. (paragraph 0034) (abstract)
With regards to claim 16, Hatch et al. US Pub # 2012/0073364 teaches controlling the wind turbine based on the value indicative of damage. (paragraph 0006) (abstract)

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al. US Pub # 2012/0073364.
With regards to claim 6, Hatch et al. US Pub #  2012/0073364 teaches discloses the claimed invention except for a third centre harmonic frequency amplitude is at a second harmonic of the first harmonic frequency amplitude, and a second harmonic frequency amplitude is at a first harmonic of the first harmonic frequency amplitude different to the second harmonic frequency amplitude. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention to use a third centre harmonic frequency amplitude is at a second harmonic of the first harmonic frequency amplitude, and a second harmonic frequency amplitude is at a first harmonic of the first harmonic frequency amplitude different to the second harmonic frequency amplitude, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 discloses the claimed invention except for using at least six sideband amplitudes on either side. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention to use at least six sideband amplitudes to calculate an average sideband amplitude, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Examiner's Note:
13. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
14.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Techoryk JR et al. Us 2013/0314694 teaches a system and method for monitoring wind turbine gearbox health and performance.
Luo et al US 2012/0025526 teaches atmospheric measurement system and method.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
17.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        June 16, 2021